DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because “Massage” 1, 2, 3, etc.. should be Message in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-8, the claim states: “whether to truncate the first field or to insert bits to the first field is based on the size of the initial UL BWP” which is unclear.  The first field is a frequency resource allocation field in the random access response, where the RAR is transmitted by the base station.  Para [0326] states it is an interpretation of the ‘Msg3 PUSCH frequency resource allocation‘ field, so it appears the UE interprets the received resource allocation field by truncating or inserting bits.  If the claim stated the terminal device interprets (or decodes) the field by truncating or inserting bits, it would clarify the limitation.  Further claims 6 and 8 are claims for the base station apparatus or a method for the BS and even states the truncating or inserting is performed by the terminal device and therefore would not carry patentable weight for these two claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2021/0058947, hereinafter Lin, claiming priority date of provisional application 62/710,433) and in view of Lee et al (US 2019/0132855, hereinafter Lee, claiming the priority date of provisional application 62/580,443).

Regarding claim 5, Lin discloses a terminal device (wireless device, Fig. 6) configured to communicate with a base station device, comprising: a receiver (radio interface module, Fig. 6) configured to receive a Random Access Response (RAR) message including a RAR UL grant (WD receives RAR carrying UL scheduling grant, Para [0002]); and a transmitter (radio interface module, Fig. 6) configured to transmit a Physical Uplink Shared Channel (PUSCH) in an active UL BWP, wherein, one of the initial UL BWP and the additional UL BWP is activated as the active UL BWP, the PUSCH is scheduled by the RAR UL grant (MSG3 is transmitted using PUSCH, Para [0004], in response to RAR with UL grant, Para [0002], where the RA procedure is performed on the active UL BWP or the initial UL BWP, Para [0234]), a first field included in the RAR UL grant is used to indicate frequency resource allocation (resource block assignment field in the RAR, Para [0008]), and whether to truncate the first field or to insert bits to the first field is based on a size of the initial UL BWP (truncate the resource block assignment or insert bits in the resource block assignment according to the number of UL RBs (i.e. UL BWP size, Para [0009-12].  Also see page 1 Appendix of provisional application 62/710,433);						Lin does not explicitly disclose receiving configuration for an initial Uplink (UL) Band Width Part (BWP) and configuration for an additional UL BWP via a Radio Resource Control (RRC) message.  Lee discloses the UE receives BWP configuration information from the network via RRC message, Para [0100] and one or multiple BWPs may be configured for the UE, Para [0101] including an initial UL BWP, Para [0077].  Also see pages 14-15 of provisional application 62/580,443.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lee in the system of Lin in order to redefine BWP inactivity timer in order to prevent DL data loss when the BS does not know if the BWP is switched to the default BWP.
Regarding claim 6, Lin discloses a base station device (network node, Fig. 5) configured to communicate with a terminal device, comprising: a transmitter (radio interface module, Fig. 5) configured to transmit a Random Access Response (RAR) message including a RAR UL grant (WD receives RAR carrying UL scheduling grant, Para [0002]); and a receiver (radio interface module, Fig. 5) configured to receive a Physical Uplink Shared Channel (PUSCH) in an active UL BWP, wherein, one of the initial UL BWP and the additional UL BWP is activated as the active UL BWP, the PUSCH is scheduled by the RAR UL grant (MSG3 is transmitted using PUSCH, Para [0004], in response to RAR with UL grant, Para [0002], where the RA procedure is performed on the active UL BWP or the initial UL BWP, Para [0234]), a first field included in the RAR UL grant is used to indicate frequency resource allocation (resource block assignment field in the RAR, Para [0008]), and whether the first field is truncated by the terminal device or bits are inserted to the first field by the terminal device is based on a size of the initial UL BWP (truncate the resource block assignment or insert bits in the resource block assignment according to the number of UL RBs (i.e. UL BWP size, Para [0009-12].  Also see page 1 Appendix of provisional application 62/710,433); but Lin does not explicitly disclose transmitting configuration for an initial Uplink (UL) Band Width Part (BWP) and configuration for an additional UL BWP via a Radio Resource Control (RRC) message.  Lee discloses the UE receives BWP configuration information from the network via RRC message, Para [0100] and one or multiple BWPs may be configured for the UE, Para [0101] including an initial UL BWP, Para [0077].  Also see pages 14-15 of provisional application 62/580,443.  
Regarding claim 7, Lin discloses a communication method for a terminal device configured to communicate with a base station device, comprising: receiving a Random Access Response (RAR) message including a RAR UL grant (WD receives RAR carrying UL scheduling grant, Para [0002]); and transmitting a Physical Uplink Shared Channel (PUSCH) in an active UL BWP, wherein, one of the initial UL BWP and the additional UL BWP is activated as the active UL BWP, the PUSCH is scheduled by the RAR UL grant (MSG3 is transmitted using PUSCH, Para [0004], in response to RAR with UL grant, Para [0002], where the RA procedure is performed on the active UL BWP or the initial UL BWP, Para [0234]), a first field included in the RAR UL grant is used to indicate frequency resource allocation (resource block assignment field in the RAR, Para [0008]), and whether to truncate the first field or to insert bits to the first field is based on a size of the initial UL BWP (truncate the resource block assignment or insert bits in the resource block assignment according to the number of UL RBs (i.e. UL BWP size, Para [0009-12].  Also see page 1 Appendix of provisional application 62/710,433); Lin does not explicitly disclose receiving configuration for an initial Uplink (UL) Band Width Part (BWP) and configuration for an additional UL BWP via a Radio Resource Control (RRC) message.  Lee discloses the UE receives BWP configuration information from the network via RRC message, Para [0100] and one or multiple BWPs may be configured for the UE, Para [0101] including an initial UL BWP, Para [0077].  Also see pages 14-15 of provisional application 62/580,443.  
Regarding claim 8, Lin discloses a communication method for a base station device configured to communicate with a terminal device, comprising: transmitting a Random Access Response (RAR) message including a RAR UL grant (WD receives RAR carrying UL scheduling grant, Para [0002]); and receiving a Physical Uplink Shared Channel (PUSCH) in an active UL BWP, wherein, one of the initial UL BWP and the additional UL BWP is activated as the active UL BWP, the PUSCH is scheduled by the RAR UL grant (MSG3 is transmitted using PUSCH, Para [0004], in response to RAR with UL grant, Para [0002], where the RA procedure is performed on the active UL BWP or the initial UL BWP, Para [0234]), a first field included in the RAR UL grant is used to indicate frequency resource allocation (resource block assignment field in the RAR, Para [0008]), and whether the first field is truncated by the terminal device or bits are inserted to the first field by the terminal device is based on a size of the initial UL BWP (truncate the resource block assignment or insert bits in the resource block assignment according to the number of UL RBs (i.e. UL BWP size, Para [0009-12].  Also see page 1 Appendix of provisional application 62/710,433); but Lin does not explicitly disclose transmitting configuration for an initial Uplink (UL) Band Width Part (BWP) and configuration for an additional UL BWP via a Radio Resource Control (RRC) message.  Lee discloses the UE receives BWP configuration information from the network via RRC message, Para [0100] and one or multiple BWPs may be configured for the UE, Para [0101] including an initial UL BWP, Para [0077].  Also see pages 14-15 of provisional application 62/580,443.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461